DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is in response to the applicant’s amendment received 05/04/2022. The application is not in condition for allowance for the reasons set forth below. Claims 28-40, 43-45, 49, and 50 are pending.
Response to Arguments
Applicant’s arguments filed 05/04/2022 with respect to amended claims 28 and 38 have been fully considered and are persuasive. Examiner agrees St. Goar fails to disclose anchoring the first suture to another heart structure below the valve as now recited in amended claims 28 and 38, and anchoring the second suture to another heart structure below the valve as now recited in amended claim 28. Therefore, the 102(b) rejection of claims 28, 29, 34-36, and 49 has been withdrawn and the 103(a) rejection of claims 33, 38-40, 43-45, 50, and 51 by St. Goar et al. in view of Gammie and Carter have been withdrawn. Upon further consideration of amended claims 28 and 38, new grounds of rejection have been set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 49 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 49 requires the first and second suture be loaded into the catheter prior to inserting the first suture through the valve leaflet. However, claim 28, from which claim 49 depends, already requires that the first and second suture are inserted into the valve leaflet simultaneously, thus both sutures must be loaded into the catheter prior to inserting the first suture through the valve leaflet. Therefore, claim 49 fails to further limit the subject matter of claim 28 and/or fails to include all the limitations of claim 28. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 28-32, 34-37, and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gammie (US Patent No. 7,635,386) and St. Goar et al. (US Patent No. 6,629,534).
Regarding claim 28, Gammie discloses a method of repairing a heart valve in a beating heart of a patient (for example, see column 6, lines 8-16) comprising inserting a catheter (670, 770, 870) into the beating heart of the patient (for example, see Figure 6 and column 6, lines 8-16), the catheter carrying a first suture (890, 990), grasping a valve leaflet (780, 880, 980) of the heart with the catheter (for example, see Figure 8A), inserting the first suture through the valve leaflet (for example, see Figure 8C) and anchoring the first suture to another heart structure below the valve (for example, at the apex of the heart with pledgets 901 as shown in Figure 9 or into interior tissue such as the papillary muscle 44 as seen in Figure 44 to be below valves 22 and 26; see also column 13, lines 5-59), inserting a second suture through the valve leaflet without withdrawing the catheter from the heart between inserting the first suture through the valve leaflet and inserting the second suture through the valve leaflet (for example, see column 12, line 54 through column 13, line 4 describing that the needle actuating member actuates the needle causing one or more sutures to be deposited in the engaged leaflet tissue) and anchoring the second suture to another heart structure below the valve (for example, at the apex of the heart with pledgets 901 as shown in Figure 9 or into interior tissue such as the papillary muscle 44 as seen in Figure 44 to be below valves 22 and 26; see also column 13, lines 5-59). 
Gammie further discloses the needle-actuating member actuates the needle thereby causing one or more sutures to be deposited in the engaged tissue and then actuated additional times as necessary with minor adjustments to implant additional sutures in the engaged leaflet tissue as needed (for example, see column 12, line 65 through column 13, line 4). However, it is unclear whether the first and second sutures are inserted into the valve leaflet simultaneously. St. Goar also discloses a method of repairing a heart valve in a beating heart of a patient (for example, see column 6, lines 17-60 and column 31, line 65 through column 32, line 5). St. Goar teaches providing the tool with two, three, four, or even more lengths of suture to be sequentially or simultaneously introduced into the valve leaflets in order to permit multiple sutures to be placed (for example, see column 32, lines 19-23). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have loaded Gammie’s first and second sutures into the catheter simultaneously such that actuation of the needle actuates the first and second sutures simultaneously so as to attach the first and second sutures to the needle simultaneously and perform the step of inserting the first and second sutures into the valve leaflet simultaneously as taught by St. Goar. Doing so would have deployed multiple sutures into the valve leaflet as is desired by Gammie (for example, see column 12, line 65 through column 13, line 1). 
Regarding claim 29, Gammie as modified discloses wherein inserting a catheter into the beating heart of the patient includes inserting the catheter through a wall of the heart (for example, see Figures 5-7B illustrating through the apex of the heart).
Regarding claim 30, Gammie as modified discloses inserting the catheter through a wall of the heart includes inserting the catheter through an apex of the heart (for example, see Figures 5-7B illustrating through the apex of the heart). 
Regarding claim 31, Gammie as modified discloses seating a port (550) in the wall of the heart and wherein inserting a catheter into the beating heart of the patient includes inserting the catheter through the port (for example, see column 10, lines 8-17).
Regarding claim 32, Gammie as modified discloses the port includes a sealing element configured to create a seal around the catheter (for example, see column 10, lines 13-17 wherein 522 is disclosed as preventing blood loss and air entry into the ventricle, thus is considered a sealing element that creates a seal around the catheter inserted therein).
Regarding claim 34, Gammie as modified discloses inserting a third suture through the valve leaflet, withdrawing the catheter from the heart, and anchoring the third suture to a location in the heart (for example, see column 12, line 65 through column 13, line 4, line 60 through column 14, line 5 and Figure 9).
Regarding claim 35, Gammie as modified discloses the catheter is at least partially flexible (for example, see column 8, lines 10-14).
Regarding claim 36, Gammie as modified discloses anchoring the first suture to the heart and anchoring the second suture to the heart includes anchoring the first suture and the second suture at locations interior to the heart (for example, see column 13, lines 5-59 disclosing the papillary muscle tissue).
Regarding claim 37, Gammie as modified discloses anchoring the first suture to the heart and anchoring the second suture to the heart includes anchoring the first suture and the second suture at locations exterior to the heart (for example, see column 13, line 60 through column 14, line 5 and Figure 9 disclosing/illustrating external to the ventricular chamber).
Regarding claim 49, Gammie as modified discloses the first suture and the second suture are loaded into the catheter prior to inserting the first suture through the valve leaflet (in order to be inserted into the valve leaflet simultaneously; see 103 analysis above with respect to claim 28).
Claims 33, 38-40, 43-45, and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gammie, St. Goar et al., and Carter (US Pub. No. 2010/0234688).
Regarding claim 33, Gammie as modified by St. Goar discloses the claimed invention except for the sealing element including a plurality of slits capable of retaining sutures therein, and further comprising inserting the first suture into one of the slits to retain the first suture while the second suture is inserted through the valve leaflet. 
Carter also discloses an access port (10) comprising a sealing element (300) that creates a seal around a surgical instrument (600; for example, see paragraph 24). Carter teaches the seal including a plurality of slits (310) capable of retaining sutures therein, and inserting a suture in one of the plurality of slits (310) to retain the suture therein (for example, see paragraph 32) and to prevent the tangling of sutures during the procedure (for example, see paragraphs 23 and 25). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided the sealing element of Gammie as modified by St. Goar with a plurality of slits capable of retaining sutures therein, and perform the step of inserting the first suture into one of the slits to retain the first suture as taught by Carter while the second suture is inserted through the valve leaflet. Doing so would have retained the first suture in place and prevented tangling with the second suture during the procedure as taught by Carter.
Regarding claim 38, Gammie discloses a method of repairing a heart valve in a beating heart of a patient (for example, see column 6, lines 8-16) comprising seating a port (550) in a portion of the patient’s heart (for example, see Figure 5 and column 10, lines 13-17), inserting a catheter (670, 770, 870) into the beating heart of the patient and adjacent a valve leaflet of the heart utilizing the port such that a sealing element in the port creates a seal around the catheter (for example, see column 6, lines 8-16 and column 10, lines 13-17, wherein 522 is disclosed as preventing blood loss and air entry into the ventricle, thus is considered a sealing element that creates a seal around the catheter inserted therein), the catheter carrying a suture (890, 990), grasping the valve leaflet with the catheter (for example, see Figure 8A), inserting the suture through the valve leaflet (for example, see Figure 8C), anchoring the suture to another heart structure below the valve (for example, at the apex of the heart with pledgets 901 as shown in Figure 9 or into interior tissue such as the papillary muscle 44 as seen in Figure 44 to be below valves 22 and 26; see also column 13, lines 5-59), and inserting a second suture through the valve leaflet without withdrawing the catheter from the heart between inserting the suture through the valve leaflet and inserting the second suture through the valve leaflet (for example, see column 12, line 54 through column 13, line 4 describing that the needle actuating member actuates the needle causing one or more sutures to be deposited in the engaged leaflet tissue).
Gammie fails to disclose whether the port comprises a flexible material. However, it is noted that it has been held that to be entitled to weight in method claims, the recited structure therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. Ex parte Pfeiffer, 1962 C.D. 408 (1961). The structure “a flexible material” has been considered but deemed not to affect the method in a manipulative sense, i.e., the steps of seating a port in a patient’s heart, inserting a catheter into a beating heart utilizing the port, grasping a valve leaflet, inserting a first suture through the valve leaflet, anchoring the first suture to the heart, inserting a second suture through the valve leaflet, and anchoring the second suture to the heart. Therefore, the structure “a flexible material” is not entitled to weight in the claim. In the alternative, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed the port from a flexible material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416. 
Gammie further discloses the needle-actuating member actuates the needle thereby causing one or more sutures to be deposited in the engaged tissue and then actuated additional times as necessary with minor adjustments to implant additional sutures as needed (for example, see column 12, line 65 through column 13, line 4). However, it is unclear as to whether the first suture and second suture are loaded into the catheter prior to inserting the first suture through the valve leaflet. St. Goar also discloses a method of repairing a heart valve in a beating heart of a patient (for example, see column 6, lines 17-60 and column 31, line 65 through column 32, line 5). St. Goar teaches providing the tool with two, three, four, or even more lengths of suture to be sequentially or simultaneously introduced into the valve leaflets in order to permit multiple sutures to be placed (for example, see column 32, lines 19-23). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have loaded Gammie’s first and second sutures into the catheter simultaneously prior to inserting the first suture into the valve leaflet such that actuation of the needle actuates the first and second sutures simultaneously so as to attach the first and second sutures to the needle simultaneously and perform the step of inserting the first and second sutures into the valve leaflet simultaneously as taught by St. Goar. Doing so would have deployed multiple sutures into the valve leaflet as is desired by Gammie (for example, see column 12, line 65 through column 13, line 1). 
Gammie further fails to disclose securing the suture in one of a plurality of slits in the sealing element to secure the suture in place. Carter also discloses an access port (10) comprising a sealing element (300) that creates a seal around a surgical instrument (600; for example, see paragraph 24). Carter teaches the seal including a plurality of slits (310) capable of retaining sutures therein, and inserting a suture in one of the plurality of slits (310) to retain the suture therein (for example, see paragraph 32) and to prevent the tangling of sutures during the procedure (for example, see paragraphs 23 and 25). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have included a plurality of slits capable of retaining sutures therein in the sealing element of Gammie, and perform the step of securing the suture in one of the plurality of slits in the sealing element as taught by Carter. Doing so would have secured the first suture in place and prevented tangling with other sutures during the procedure as taught by Carter. 
Regarding claim 39, Gammie as modified discloses inserting a catheter into the beating heart of the patient includes inserting the catheter through a wall of the heart (for example, see Figures 5-7B illustrating through the apex of the heart).
Regarding claim 40, Gammie as modified discloses wherein inserting the catheter through a wall of the heart includes inserting the catheter through an apex of the heart (for example, see Figures 5-7B illustrating through the apex of the heart).
Regarding claim 43, Gammie as modified discloses the catheter is at least partially flexible (for example, see column 8, lines 10-14).
Regarding claim 44, Gammie as modified discloses anchoring the suture to the heart includes anchoring the suture interior to the heart (for example, see column 13, lines 5-59 disclosing the papillary muscle tissue).
Regarding claim 45, Gammie as modified discloses anchoring the suture to the heart includes anchoring the suture exterior to the heart (for example, see column 13, line 60 through column 14, line 5 and Figure 9 disclosing/illustrating external to the ventricular chamber).
Regarding claim 50, Gammie as modified discloses the first suture and the second suture are inserted into the valve leaflet simultaneously (see 103 analysis of claim 38 above with respect to Gammie and St. Goar; see also St. Goar’s column 32, lines 19-23).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        May 10, 2022